                                                                                             J,    i)              j     'l~


                                                                     1 ·-.,. ·" \ ,.· " T
                                                                     i.__
                                                                        _,..., ,'·~- t.     1\
                                                                                                  ,''   ~

                                                                                                   ~ l:..:
                                                                                                            , .,
                                                                                                                   \1
                                                                                                                       ! -,
                                                                                                                          j                        ti
                                                                                                        ()><: c·· /\ 1 I.~':/ r, ~ ! .r. ,   ~i    :1•
UNITED STATES DISTRICT COURT                                                                                                                      1,




                                                                             ,· '- . r                                                            '!
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X         '·.. ::·1-• ;--li_,;~i--~_-_$JJ~]_0r} ;·
MARIA PAY ANO,

                                   Plaintiff,                        20    CIVIL 6671 (MKV)(JLC)

                 -v-                                                                  JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated May 19, 2021, that this action be, and

hereby is, remanded to the Commissioner of Social Security, pursuant to sentence four of 42

U.S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       Mayl9,2021


                                                                      RUBY J. KRAJICK

                                                                               Clerk of Court


                                                                                ~~~
                                                               BY:
